Registration Nos. 033-21718 811-05549 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No.£ Post-Effective Amendment No. 26T and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 28T (Check appropriate box or boxes.) REYNOLDS FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin (Address of Principal Executive Offices) 53202 (Zip Code) (415) 461-7860 (Registrant’s Telephone Number, including Area Code) Copy to: Frederick L. Reynolds Richard L. Teigen Reynolds Capital Management Foley & Lardner LLP 2580 Kekaa Drive #115 777 East Wisconsin Avenue Lahaina, Hawaii96761 (Name and Address of Agent for Service) Milwaukee, Wisconsin 53202 Approximate Date of Proposed Public Offering:As soon as practicable after the Registration Statement becomes effective. It is proposed that this filing become effective (check appropriate box): £immediately upon filing pursuant to paragraph (b) £on (date) pursuant to paragraph (b) £60 days after filing pursuant to paragraph (a) (1) Son
